    Case 1:18-cv-08865-AJN Document 33-3 Filed 03/22/19 Page 1 of 4




                   EXHIBIT 11




0
               Case 1:18-cv-08865-AJN Document 33-3 Filed 03/22/19 Page 2 of 4

                                                      Tesla, Inc. 
 

                                     Senior Executives Communications Policy 
 

                                                December        , 2018 
 

    Policy 
 
             An Authorized Executive may use Written Communications to disseminate information relating 
              to Tesla, subject to this Senior Executives Communications Policy (this “Policy”) and subject to 
              Tesla’s Disclosure Control and Procedures. 
 
                  o   “Authorized Executive” means Tesla’s Chief Executive Officer (“CEO”), Head of 
                      Communications (who shall receive appropriate guidance from the General Counsel) 
                      and any Tesla Vice President or higher employee designated in writing by the CEO. 
 
                  o   “Written Communication” means the communication of information through any 
                      written format, including social media (e.g., Twitter, Facebook, Instagram, LinkedIn, 
                      blogs), press releases, and any other means that have a high likelihood of being 
                      disseminated outside of Tesla, including on an unauthorized basis by others (e.g., Tesla 
                      worldwide employee communications and written materials for Tesla all‐hands 
                      meetings).  “Written Communications” also includes talking points, scripts, Q&A, or 
                      similar materials that are used or reasonably expected to be used in or to prepare for 
                      earnings calls, investor calls, conferences, shareholder interviews, publicized 
                      interviews, or any other oral communication that has a high likelihood of being 
                      disseminated outside of Tesla.  
 
             Written Communications that contain, or reasonably could contain, information material to 
              Tesla or its stockholders must, prior to posting or other publication, be submitted to Tesla’s 
              General Counsel and Disclosure Counsel (or in the event of the General Counsel’s unavailability, 
              Tesla’s Chief Financial Officer and Disclosure Counsel) for pre‐approval.  Authorized Executives 
              are not authorized to post or publish Written Communications that contain, or reasonably could 
              contain, information material to Tesla or its stockholders without obtaining pre‐approval.  
 
                  o   “Disclosure Counsel” means, with respect to this Policy, Tesla’s in‐house securities law 
                      attorney who has been designated by the Disclosure Controls Committee of the Tesla 
                      Board of Directors (the “Committee”) to assist in reviewing Written Communications in 
                      accordance with this Policy. 
 
             Information on the following subjects may be material to Tesla or its stockholders (it being 
              noted that this is not an exhaustive list): 
 
                  o   financial condition, statements or results, including earnings or guidance; 

                  o   mergers, acquisitions, tender offers, joint ventures, or other fundamental transactions; 
 
                  o   initial communications regarding new products, production progress or delays, sales or 
                      delivery numbers or other major business developments; 
 
                  o   projections, forecasts, or estimates regarding Tesla’s business; 
                       
                  o   changes in control or significant changes in management; 
                                                           1 
    Case 1:18-cv-08865-AJN Document 33-3 Filed 03/22/19 Page 3 of 4

     o   events regarding Tesla’s securities or credit facilities; and 
 
     o   any other significant legal or regulatory developments, including any event requiring the 
         filing of a Form 8‐K with the Securities and Exchange Commission or a pre‐notification to 
         Tesla’s stock exchange. 




                                               2 
               Case 1:18-cv-08865-AJN Document 33-3 Filed 03/22/19 Page 4 of 4

          Any Written Communication that has been pre‐approved should be disseminated outside of 
           Nasdaq trading hours (specifically, between 1:00 pm PT and before 5:30 am PT). This will is 
           intended to allow all investors equal, unhurried access to such information and prevent 
           possible halts in the trading of Tesla stock. 
 
          If an Authorized Executive (i) further edits a pre‐approved Written Communication, or (ii) 
           desires to release a Written Communication more than two (2) days, after receipt of written 
           pre‐approval, such Authorized Executive will re‐confirm the pre‐approval in writing in 
           accordance with this Policy prior to release. 
 
          Proposed Written Communications that may be reasonably anticipated to invite controversy, 
           should also be discussed in advance with the General Counsel and Disclosure Counsel, even if 
           such posts do to the extent not otherwise covered by this Policy. not directly involve Tesla. 
 
    Pre‐Approval Process 
 
          For any Written Communication for which the Authorized Executive should reasonably believe 
           requires pre‐approval pursuant to this Policy, the Authorized Executive will send a draft to 
           Tesla’s General Counsel and Disclosure Counsel (or in the event of the General Counsel’s 
           unavailability, Tesla’s Chief Financial Officer and Disclosure Counsel) for review and pre‐ 
           approval. The draft Written Communication will be reviewed for (i) content (i.e., accuracy and 
           suitability of subject matter for the intended form of communication), (ii) word choice and (iii) 
           timing. The reviewers may consult with any other appropriate Tesla personnel, including the 
           members of the Committee, or third parties, such as outside legal counsel, as necessary. 
 
          Reviewers of draft Written Communications will be given sufficient time to permit them to 
           reasonably undertake the process required by this Policy.adequate time to review such posts. 
           
    Monitoring and Audit 
 

          The Committee and Tesla’s General Counsel and Disclosure Counsel will periodically review past 
           Written Communications,  and provide guidance to the applicable Authorized Executive, and 
           document any instances of non‐compliance with the terms of this Policy..   
 
          Tesla’s internal audit function may will periodically audit compliance with this Policy and report 
           any exceptions to the Committee. 
 
          The Committee shall provide oversight over this Policy, and recommend to Tesla’s Board of 
           Directors any action to be taken in the event of any non‐compliance with this Policy. 
 
          This Policy shall be amended only by action of the Committee. 




                                                        3 
